DETAILED ACTION

Response to Amendment
The Amendment filed 6/07/2021 has been entered. Claims 1-7 and 9-11 remain pending in the application. Claims 8 and 12-18 were cancelled. 

Drawings
The drawings are objected to because of the following:
No labels in Figures 7A, 7B (arrow, but no labels), 7C (arrow, but no labels) and 8A-C.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “both connected to a motor” in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima (JPH09-155789) in view of Tanneqitz (US 2286589), Krapf (US 8311661 B2) and Blenkinsopp (US 20170252939 A1).
Regarding claim 1, Nakajima teaches a bandsaw device capable of being operated by an operator comprising:
a sawing component (see Figure 1) comprising:
a construction having at least one continuous bandsaw metal blade (10) having two parallel faces (two side faces of 10); and at least two rotating wheels (8, 6) having at least a distance from each other in at least one direction (up and down direction in Figure 1), both connected to a motor (5, at least both connected via the bandsaw blade 10); wherein said at least one continuous bandsaw metal blade is placed on said at least two wheels so that it is held in constant tension (see Figure 1); and wherein when said rotating wheels are being rotated by said motor (see Figure 1), said at least one continuous bandsaw metal blade is rotating on said wheels in the rotating direction (see Figure 1);

a sensing component comprising:
at least one first sensing element (9) placed above the sawing surface (see Figures 1 and 2);
a halting component comprising:
at least two parallel halting pads (131, 132), each located facing one face of the at least one continuous bandsaw metal blade (see Figure 1); having a sawing operation mode wherein said at least two halting pads are distant from said faces of continuous bandsaw metal blade (see Figure 1); and a halting operation mode wherein said at least two halting pads are moving towards said continuous bandsaw metal blade (paragraph 0013 of the translation); said halting component is in communication with said sensing component (paragraph 0015 of the translation);
wherein upon said sensing component sensing a body in said predetermined safety area said halting component is being operated to halt said at least one continuous bandsaw metal blade rotation (paragraph 0015 of the translation).
Nakajima fails to teach at least one second sensing element placed below the sawing surface, halting pad moving with the rotating direction and the motor is powered by electricity.
Tannewitz teaches a bandsaw system including a halting component comprising: at least two parallel halting pads (17, 26), each located facing one face of the at least one continuous bandsaw metal blade (see Figures 2-3); having a sawing operation mode wherein said at least two halting pads are distant from said faces of continuous bandsaw metal blade (see Figures 2-3), a halting operation mode wherein said at least two halting pads are moving towards said continuous bandsaw metal blade and with the rotating direction (examiner notes the saw band is considered moving in the clock wise direction in Figure 1, since this type of band saw is inherently having the blade moving into the work support surface to cut, therefore band saw is considered to move in up at the location of the halting pad. The lever 22 is rotated in the counter clock wise direction to slightly push up the pad 26 and towards the saw band, therefore considered to meet the limitation of halting pad moving towards said continuous bandsaw metal blade and with the rotating direction. Page 2, col. 1 lines 40-60).
It would have been obvious to one of ordinary skill in the art to modify the device of Nakajima to exchange both of the halting components of Nakajima with the halting component, as taught by Tannewitz, in order make the halting pad components instantaneous, simple and economical (page 2, col.2 lines 3-10).
Krapf teaches a table saw safety system (this system can also be used in a band saw system, see col. 4 lines 5-7) including radio-wave motion sensors (24, 26, since the elements 24, 26 detect movement of the work and the hand of the user, therefore the elements 24, 26 are being considered to be motion sensors, col. 4, lines 18-37, see Figure 1) placed above and 
It would have been obvious to one of ordinary skill in the art to modify the device of Nakajima to add additional radio wave motion sensors above and below the sawing surface, as taught by Krapf, in order to sense the differences between wood and the user’s hand, then stop the drive of the blade when the user’s hand is getting too close to the moving blade (col. 6, lines 51-60 of Krapf). In this way the modified device of Nakajima would not only cut fish safely (with the glove sensor), it can also cut wood safely (with the added radio wave motion sensors). Examiner notes in the modified Nakajima there are three sensors, two first sensor above the saw surface (9 of Nakajima and 26 of Krapf) and one second sensor below the saw surface (24 of Krapf). 
Blenkonsopp teaches a bandsaw device including a motor powered by electricity (paragraph 0084). 
It would have been obvious to one of ordinary skill in the art to modify the device of Nakajima to incorporate the teaching of Blenkonsopp to make the motor to be powered by electricity in order to allow the motor to disconnect from the supply of electricity during emergency conditions to further assist in stopping the blade (paragraph 0084 of Blenkonsopp)
Regarding claim 2, modified Nakajima teaches all elements of the current invention as set forth in claim 1 stated above and further teaches said at least one first sensor is color sensor (9, paragraph 0006 of the Nakajima translation).
Regarding claim 3, modified Nakajima teaches all elements of the current invention as set forth in claim 1 stated above and further teaches said at least one second sensor is motion sensor (24, 26, since the elements 24, 26 detect movement of the work and the hand of the user, therefore the elements 24, 26 are being considered to be motion sensors, col. 4, lines 18-37, see Figure 1 of Krapf).
Regarding claim 4, modified Nakajima teaches all elements of the current invention as set forth in claim 1 stated above and further teaches said at least one first sensor and at least one second sensor are the same (24, 26 of Krapf).
Regarding claim 5, modified Nakajima teaches all elements of the current invention as set forth in claim 1 stated above and further teaches said at least one first sensor and at least one second sensor are different (color first sensor (paragraph 0006 of the Nakajima translation) and motion second sensor (motion sensor 24 of Krapf).
Regarding claim 6, modified Nakajima teaches all elements of the current invention as set forth in claim 1 stated above and further teaches said at least one first sensor is at least two first sensors, (9 of Nakajima and 26 of Krapf).
Regarding claim 7, modified Nakajima teaches all elements of the current invention as set forth in claim 1 stated above and further teaches said first and second sensors are motion sensors (24, 26, since the elements 24, 26 detect movement of the work and the hand of the user, therefore the elements 24, 26 are being considered to be motion sensors, col. 4, lines 18-37, see Figure 1 of Krapf).
Regarding claim 9, modified Nakajima teaches all elements of the current invention as set forth in claim 1 stated above and further teaches said safety area is transparent (Figure 2 of 

Regarding claim 10, modified Nakajima teaches all elements of the current invention as set forth in claim 1 stated above.
Modified Nakajima fails to clearly disclose said safety area is at least 0.1 cm^2.
Blenkonsopp teaches a bandsaw device including a sensor (303, 304), a safety area (405) that is 100 cm^2 (50 mm to the left, right, towards and away the operator to make a square shape that is 100 mm by 100 mm, which is about 10000 mm^2 in area (100 cm^2) and falls within the claimed range of at least 0.1 cm^2, see paragraph 0060).
As disclosed by Blenkonsopp, it is known to have said safety area to be 100 cm^2 (50 mm to the left, right, towards and away the operator make a 100mm by 100mm square, which is about 100 cm^2 see paragraph 0060), therefore it would have been obvious to one of ordinary skill in the art to further modify the modified device of Nakajima to incorporate the teaching of Blenkonsopp to make the safety area to be at least 0.1 cm^2 (which includes all areas above that minimum), since that setting a virtual surrounding zone (safety area) is determined by the end user as being a safe distance from the blade (paragraph 0060 of Blenkonsopp).                                                                                                                                                                                                                                                                         
Regarding claim 11, modified Nakajima teaches all elements of the current invention as set forth in claim 1 stated above and further teaches the halting of at least one continuous 
If applicant argues that “no time delay” is not less than about 0.5 sec. 
As disclosed by Blenkonsopp, it is known to have the system to the halt the at least one continuous bandsaw metal blade rotation is done within less that than about 25 ms (paragraph 0061 of Blenkonsopp), the courts have held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Therefore it would have been an obvious matter of design choice to a person of ordinary skill in the art to have the halt time to be less than 0.5 sec, because discovering an optimum halt time of 0.5 sec would have been a mere design consideration based on the desired stop time of the blade. Such a modification would have required only routine skill in the art to accommodate the aforementioned requirement(s).  

Response to Arguments
Applicant's arguments filed 6/07/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that drawing objections are fixed. Examiner notes that part of the objection were fixed, however some issues as still listed in the objections above.
In response to applicant's argument that the device of Nakajima only teach one sensor. Examiner notes that Krapf was relied on for additional sensors in the device of modified 
In response to applicant's argument that the halting mechanism of Nakajima is different. Examiner notes that Tannewitz was rely upon for the teaching of the halting pads with linkage 22 which allow the halting pad to move with the rotating direction of the blade as the halting pad moves towards the blade, see Figure 2, in order make the halting pad components instantaneous, simple and economical (page 2, col.2 lines 3-10 of Tannewitz), as the current claim only requires that the halting pads to move towards saw blade and with the rotating direction, therefore modified Nakajima is considered to teach the claimed limitation. 
In response to applicant's argument that Blenkinsopp fail to teach the halting pad and the sensors. Examiner notes that Blenkinsopp is only rely upon for the type of motor used in the system. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479.  The examiner can normally be reached on Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        7/12/2021

/KENNETH E PETERSON/Primary Examiner, Art Unit 3724